Citation Nr: 1401659	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  05-31 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for the service-connected post-total right knee replacement since November 1, 2010.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) Montgomery, Alabama, which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent for right chondromalacia patella.  The Veteran perfected an appeal of that determination.

In October 2009 and May 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  On each occasion, the AMC/RO completed the additional development as directed.  Pursuant to the October 2009 remand, the AMC continued to deny the claims, and returned the case to the Board for further appellate review.  Pursuant to the May 2011 remand, the AMC denied a rating higher than 10 percent for the period prior to September 1, 2009; and, denied a rating higher than 30 percent for the period since November 1, 2010, and returned the case to the Board for further appellate review.

The electronic (Virtual VA) paperless file reflects a June 2010 rating decision that granted a temporary 100 percent rating for the period September 1, 2009, to October 31, 2010, and a 30 percent rating as of November 1, 2010. 

In a September 2012 decision, the Board denied the Veteran's claim for a disability rating higher than 10 percent for the service-connected right chondromalacia patella, including entitlement to a temporary total rating, prior to September 1, 2009, and a disability rating in excess of 30 percent for post-total right knee replacement since November 1, 2010.  

The Veteran appealed that portion of the Board's September 2012 decision which denied a disability rating in excess of 30 percent for the service-connected status post right knee replacement since November 1, 2010 to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his appeal was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate that portion of the Board's decision denying a disability rating in excess of 30 percent from November 1, 2010 for the right knee replacement; and, remand the case to the Board for further development and readjudication.  In a May 2013 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pertinent evidence as of November 1, 2010 includes a June 2011 VA examination which was provided to assess the severity of the status post right knee replacement.  The examination report provides range of motion studies, as well as the Veteran's complaints that his right knee "slips" causing him to fall.  The examiner noted, however, that the stability testing was not attempted on the Veteran's right knee because he had a prosthesis.  A right knee x-ray revealed a stable right prosthesis.  

The above findings do not provide a sufficient basis to find that the Veteran's right knee is stable.  

Residuals of a total knee replacement are rated under Diagnostic Code 5055.  Under Diagnostic Code 5055, for one year following implantation, a 100 percent rating is warranted.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, DC 5055.

The record reflects the Veteran's report of weakness and instability of the right knee.  Because the disability is rated based on painful motion and residual weakness, it is necessary to determine whether the Veteran's right knee is unstable in order ascertain whether a separate disability rating for instability is applicable.  

Similarly, the June 2011 examination does not provide sufficient detail to determine whether the criteria are met for the assignment of a disability rating in excess of 30 percent.  

Another VA examination is necessary to adequately address the Veteran's claim.  Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, or virtual VA file, all VA medical records pertaining to the Veteran not currently of record dating from December 2011.  If none are found, this should be noted in the claims folder.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  Schedule the Veteran for a VA knee examination to determine the severity of the Veteran's post-operative right knee replacement since November 1, 2010.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should describe in detail all symptoms attributable to the service-connected status post right knee replacement and its current severity, including whether the right knee is unstable.  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically range of motion in degrees.  The examiner should also set forth the extent of any functional loss present for the service-connected status post right knee replacement due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described, to the extent possible, in terms of the degree of additional range-of-motion loss.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  In this regard, the examiner's attention is directed to the Veteran's contentions that his right knee is unstable and painful, private treatment records from the Dothan-Hughston Clinic regarding instability dated in 2011, and the June 2011 VA examiner's indication that stability could not be tested because of a prosthesis.  

4.  After ensuring the adequacy of the exam and after completing any additional necessary development, readjudicate the issue remaining on appeal.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



